The Court
made the following’ decree:
And now, September 8, this case having been formerly-heard upon the libel and claim, the preparatory proofs and the documents found on board and with the said vessel at the time of her capture, and having stood over for further proof as fully appears in the court’s order of 20 June last, came on for further hearing, when the depositions of William Ellery and-Avery, taken on behalf of the United States in relation to the conduct of the said vessel immediately before and at the time of her capture, were read, and the case having been fully considered, and it appearing that the capture was made off the blockaded coast of North Carolina as the said captured vessel was standing in for and towards an inlet upon said, coast, she having sailed from the port of Nassau, New Providence, for said inlet or some other place or point on said blockaded coast of North Carolina, with a falsified and fraudulent destination to the Port of Baltimore, the court were of opinion that by reason of her said actual destination and falsification of the same she was con-fiscable and liable to condemnation as lawful prize of war and within the legal description of property of enemies of the United States, and upon the application of the Attorney of the United States, praying condemnation of the said vessel and cárgo as prize the court did on this 8th day of September in the year 1862, pronounce the said vessel and cargo to have belonged at the time of the capture aforesaid to enemies of the United States and to be as such or otherwise subject and liable to confiscation, and did condemn the same as good and lawful prize.